DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on December 5, 2019, June 24, 2020 and June 3, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-13 and 15-19 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Koo (U.S. Patent Application Publication No. US 2012/0224072 A1) (hereafter referred to as “Koo”).  
	With regard to claim 1, Koo describes acquiring image information of a first image, the image information of the first image comprising a first acceleration value of the mobile terminal in response to the camera capturing the first image, the first image being any one of at least two images successively captured by the camera (see Figure 1 and refer for example to paragraphs [0018] and [0022]); and determining that the first image satisfies a multi-frame denoising processing condition in response to the first acceleration value being smaller than a preset acceleration threshold (refer for example to paragraph [0018], [0044] and [0046]).
As to claim 2, Koo describes wherein the mobile terminal further comprises a gyroscope (refer for example to paragraphs [0024] and [0040]); and the method further comprises prior to acquiring the image information of the first image receiving a successive capturing instruction (refer for example to paragraphs [0027] and [0028]); controlling the camera to successively capture the at least two images in response to the successive capturing instruction (refer for example to paragraphs [0028] and [0029]); and measuring, via the gyroscope, an acceleration value and an acceleration direction of the mobile terminal in response to the camera successively capturing the at least two images (refer for example to paragraphs [0024] and [0042] through [0044]).
As to claim 3, Koo Koo describes wherein the measuring, via the gyroscope, the acceleration value and the acceleration direction of the mobile terminal in response to the camera successively capturing the at least two images, comprises measuring, via the gyroscope, the first acceleration value and a first acceleration direction of the mobile terminal in response to the camera capturing the first image (refer for example to paragraphs [0024] and [0042] through [0044]).
With regard to claim 4, Koo describes wherein the method further comprises  subsequent to determining that the first image satisfies the multi-frame denoising processing condition, performing multi-frame denoising processing on the images satisfying the multi-frame denoising processing condition in the at least two images (refer for example to paragraphs [0043] and [0044]).
With regard to claim 7, Koo describes wherein the preset acceleration thresholds of the different acceleration directions are different (refer for example to paragraph [0046]).
As to claim 8, Koo describes wherein in response to the first acceleration value being determined to be greater than a preset acceleration threshold, the method further comprises outputting prompt information (refer for example to paragraph [0039]). 
In regard to claim 9, Koo describes a camera and an application processor (AP), wherein the AP is configured to acquire image information of a first image, the image information of the first image comprising a first acceleration value of the mobile terminal in response to the camera capturing the first image, the first image being any one of at least two images successively captured by the camera (see Figure 1 and refer for example to paragraphs [0018] and [0022]); and storing the first image for a multi-frame denoising processing in response to the first acceleration value being smaller than a preset acceleration threshold (refer for example to paragraph [0018], [0044] and [0046]).
With regard to claim 10, Koo describes wherein the mobile terminal further comprises a gyroscope (refer for example to paragraphs [0024] and [0040]); wherein the AP is further configured to receive a successive capturing instruction (refer for example to paragraphs [0027] and [0028]); the camera is further configured to successively capture at least two images in response to the successive capturing instruction (refer for example to paragraphs [0028] and [0029]); and the gyroscope is further configured to measure an acceleration value and an acceleration direction of the mobile terminal in response to the camera successively capturing the at least two images (refer for example to paragraphs [0024] and [0042] through [0044]).
As to claim 11, Koo describes wherein that the gyroscope measures an acceleration value and an acceleration direction of the mobile terminal in response to the camera successively capturing the at least two images further comprises the gyroscope measures the first acceleration value and a first acceleration direction of the mobile terminal in response to the camera capturing the first image (refer for example to paragraphs [0024] and [0042] through [0044]).
In regard to claim 12, Koo describes wherein after the storing the first image for a multi-frame denoising processing, the AP is further configured to perform multi-frame denoising processing on the stored images (refer to paragraphs [0043] and [0044]).
With regard to claim 13, Koo describes wherein the AP is further configured to determine whether the number of the stored images reaches a preset number (refer for example to paragraph [0041]); and perform multi-frame denoising processing on the stored images in response to the number of the stored images reaching the preset number (refer for example to paragraph [0041]).
In regard to claim 15, Koo describes wherein the preset acceleration thresholds of different acceleration directions are different (refer for example to paragraph [0046]).
With regard to claim 16, Koo describes wherein the AP is further configured to output prompt information in response to the first acceleration value being greater than a preset acceleration threshold (refer for example to paragraph [0039]).
As to claim 17, Koo describes a non-transitory computer readable storage medium, storing computer programs for electronic data exchange, wherein the computer programs cause a computer (refer for example to paragraphs [0047] through [0049] to perform operations acquiring image information of a first image, the image information of the first image comprising a first acceleration value of the mobile terminal in response to the camera capturing the first image, the first image being any one of at least two images successively captured by a camera (see Figure 1 and refer for example to paragraphs [0018] and [0022]); and in response to the first acceleration value being smaller than the preset acceleration threshold and a same motion region existing in each of images satisfying the multi-frame denoising processing condition, performing multi-frame denoising processing on regions other than the motion region in the images satisfying the multi-frame denoising processing condition (refer for example to paragraph [0018], [0044] and [0046]).
In regard to claim 18, Koo describes wherein prior to the acquiring image information of the first image, the operations further comprise receiving a successive capturing instruction (refer for example to paragraphs [0027] and [0028]); controlling the camera to successively capture the at least two images in response to the successive capturing instruction (refer for example to paragraphs [0028] and [0029]); and measuring, via a gyroscope, an acceleration value and an acceleration direction of the mobile terminal in response to the camera successively capturing the at least two images (refer for example to paragraphs [0024], [0040], and [0042] through [0044]).
With regard to claim 19, Koo describes wherein the measuring, via the gyroscope, the acceleration value and the acceleration direction of the mobile terminal in response to the camera successively capturing the at least two images, comprises measuring, via the gyroscope, the first acceleration value and a first acceleration direction of the mobile terminal in response to the camera capturing the first image (refer for example to paragraphs [0024] and [0042] through [0044]).



Allowable Subject Matter
Claims 5-6, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Venkatraman, Knibble, Bentley, Kuchiki and Aoyama all disclose systems similar to applicant’s claimed invention.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:00am to 1:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
November 23, 2021